Citation Nr: 1429089	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  14-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for diabetes mellitus is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The appellant served on active duty from May 1968 to May 1970.  

In September 2011, during the course of an appeal for service connection for diabetes mellitus, the appellant filed a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  In September 2013, the RO denied the appellant's PTSD claim.  The appellant submitted a timely Notice of Disagreement with that decision; however, the RO has not yet had an opportunity to furnish the Veteran a Statement of the Case.  Accordingly, further development of that issue is warranted and will be discussed in the remand section, below.  The VA will notify the appellant if further action is required.


REMAND

The RO must perform the following action:  

The RO must issue the appellant a Statement of the Case concerning his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  IF, AND ONLY IF, he completes his appeal by filing a timely substantive appeal should this claim be returned to the Board.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



